DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and accompanying remarks filed July 30, 2021 are acknowledged.
Examiner acknowledges cancelled claims 1-3.
Examiner acknowledges newly added claims 4-23.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12 and 14-20 of U.S. Patent No. 10,512,803. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in both the present application and the patented reference recite a system for protecting a member comprising at least one inner layer defining an inner passage, the at least one inner layer configured to at least partially surround the member; and an outer member defining an interior region, wherein the at least one inner layer is configured to be positioned within the interior region of the outer member; wherein the outer member by itself is configured to resist heat exceeding 2000 degrees F.
The claims in both the present application and the patented reference recite wherein the system is sized and configured to provide a clearance between the system and the member once installed to permit the member to pass through the inner passage and move relative to the at least one inner layer.

The claims in both the present application and the patented reference recite wherein the at least one inner layer comprises a ceramic, and wherein the outer member comprises a silica.

The claims in both the present application and the patented reference recite wherein the at least one inner layer comprises a ceramic.

The claims in both the present application and the patented reference recite wherein the at least one inner layer comprises a ceramic wool.

The claims in both the present application and the patented reference recite wherein the at least one inner layer comprises a ceramic foam.

The claims in both the present application and the patented reference recite wherein the at least one inner layer comprises a ceramic fabric.

The claims in both the present application and the patented reference recite the system further comprises an exterior member positioned along the outside of the outer member.

The claims in both the present application and the patented reference recite wherein the exterior member comprises a shell or a pipe.

The claims in both the present application and the patented reference recite wherein the exterior member comprises a metal or an alloy.

The claims in both the present application and the patented reference recite wherein the exterior member comprises a thermoplastic.

The claims in both the present application and the patented reference recite wherein the exterior member comprises two hemispherically-shaped shell portions that are configured to be connected to one another.

The claims in both the present application and the patented reference recite a system for protecting a component, comprising a first member defining an inner passage, the first member configured to at least partially surround the component; and a second member surrounding the first member; wherein the second member by itself is configured to resist heat exceeding 2000 degrees F.

The claims in both the present application and the patented reference recite wherein the second member is configured to protect the first member against heat and fire.

The claims in both the present application and the patented reference recite wherein the system is sized and configured to provide a clearance between the system and the component once the system is installed, thereby permitting the component to pass through the inner passage and move relative to the first member.

The claims in both the present application and the patented reference recite wherein the first member comprises a ceramic.

The claims in both the present application and the patented reference recite wherein the second member comprises a silica or a silicon material.

The claims in both the present application and the patented reference the system further comprising an exterior member positioned along the outside of the outer member.

The claims in both the present application and the patented reference recite wherein the exterior member comprises a shell or a pipe, the shell or pipe comprising a metal or thermoplastic.


Response to Arguments
Applicant’s arguments with respect to claim(s) 4-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786